Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 11-14, filed 3/7/2022, with respect to the amended claims have been fully considered and are persuasive.  
Election/Restrictions
Claims 25-42 and 44-45 are allowable. The restriction requirement, as set forth in the Office action mailed on 6/25/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Allowable Subject Matter
1.         Claims 25-42 and 44-45 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 25, the prior art search failed to disclose an imaging system comprising: 
an imaging source configured to emit radiation; and 

a geometrical relationship between points of a three-dimensional (3D) coordinate system and points of a two-dimensional (2D) coordinate system of the imaging system is described by a projection matrix, and 
the projection matrix includes a first sub-matrix and a second sub-matrix, and each calibration of the projection matrix includes calibrating at least one of the first sub-matrix and the second sub-matrix, wherein the calibration of the first sub-matrix is performed using a predefined collimator leaf pattern.
 
             Regarding claim 42, the prior art search failed to disclose a method, comprising: 
obtaining a projection matrix describing a geometrical relationship between points of a three-dimensional (3D) coordinate system of an image system, the projection matrix including a first sub-matrix and a second sub-matrix, the projection matrix being generated by calibrating at least one of the first sub-matrix and the second sub-matrix, wherein the calibration of the first sub-matrix is performed using a predefined collimator leaf pattern; 
obtaining multiple 2D projection images of a subject; and 
generating, based on the projection matrix and the multiple 2D projection images, a 3D image of the subject.

             Regarding claim 44, the prior art search failed to disclose a non-transitory computer readable medium storing instructions, the instructions, when executed by a computing device, causing the computing device to implement a method, the method comprising: 
obtaining a calibrated projection matrix describing a geometrical relationship between points of a three-dimensional (3D) coordinate system and points of a two-dimensional (2D) coordinate system of an imaging system, the projection matrix including a first sub-matrix and a second sub-matrix, the projection matrix being obtained by calibrating at least one of the first sub-matrix and the second sub-matrix,_ wherein the calibration of the first sub-matrix is performed through a predefined collimator leaf pattern; 
obtaining multiple 2D projection images of a subject; and 
generating, based on the projection matrix and the multiple 2D projection images, a 3D image of the subject.

3.      The prior art search did not disclose or make obvious claim 25, with the elements of (emphasis added): a geometrical relationship between points of a three-dimensional (3D) coordinate system and points of a two-dimensional (2D) coordinate system of the imaging system is described by a projection matrix, and 
the projection matrix includes a first sub-matrix and a second sub-matrix, and each calibration of the projection matrix includes calibrating at least one of the first sub-matrix and the second sub-matrix, wherein the calibration of the first sub-matrix is performed using a predefined collimator leaf pattern.

4.      The prior art search did not disclose or make obvious claim 42, with the elements of (emphasis added): obtaining a projection matrix describing a geometrical relationship between points of a three-dimensional (3D) coordinate system of an image system, the projection matrix including a first sub-matrix and a second sub-matrix, the projection matrix being generated by calibrating at least one of the first sub-matrix and the second sub-matrix, wherein the calibration of the first sub-matrix is performed using a predefined collimator leaf pattern.

wherein the calibration of the first sub-matrix is performed through a predefined collimator leaf pattern.

7.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881